Case 3:19-cv-08086-GMS--JZB Document1 Filed 03/25/19 Page 1of3

THIS DOCUMENT [8 NOT IN PROPER FO

TO FEDERAL ANDIOR LOCAL RULES At

AND 15 SUBJECT. TO REE FICWN ts
my

PY FORM ACCORDING
JD PRACTICES
Y TUE COURT.

a / ‘ :\
REFERENCE Cy oT Lb A

Emily Noelle Mihaylo
[Current Location Unknown]

James Joseph Knochel (co-petitioner)
1100 W Valley View Rd

Prescott, AZ 86303

(928) 925-0279

(Rate ee)

 

_ fiten __ LODGED
RECEIVED copy |
MAR 25 2019

CLERK US DISTRICT COU)
DISTHICEQF ARIZONA
BY << DEPUTY |

 

 

IN UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

Emily Noelle Mihaylo;

James Joseph Knochel,
Plaintiffs,
v.

Amy Fackrell;
John C. Morris;

MEDICAL DIRECTOR - WEST YAVAPAI
GUIDANCE CLINIC,

Respondents,
and
The Attorney General of the State of
Arizona,

Additional Respondent.

 

CASE NUMBER: cy-19-8086-PCT-GMS-JZB

Motion for leave to file Petition for
Writ of Habeas Corpus under seal

 

 

Motion for leave to file Petition for Writ of Habeas Corpus under seal

Petitioner EMILY NOELLE MIHAYLO (“Mihaylo”), through her next friend James Joseph

Knochel (“Knochel”), respectfully moves this court under Fed. R. Civ. P. 5.2(d) to

permit the filing of the attached Petition for Writ of Habeas Corpus under seal

Petition, pg 1

 

 
Case 3:19-cv-08086-GMS--JZB Document1 Filed 03/25/19 Page 2 of 3

without redaction, and with appropriate protective orders as authorized by Fed. R.
Civ. P. 5.2(e).

FACTS
Petitioner’s mental health court order for treatment is sealed. Knochel’s state court

petitions for writ of habeas corpus, appeal and petition for review are sealed.

Mihaylo’s mail is intercepted by one of the Respondents; she has not received any of
the notifications of filings this court has sent to the mailing address Knochel provided

for Mihaylo in the previous petition.

Knochel did not ask to file the last petition under seal because he thought counsel
would be promptly appointed and would take care of the sealing, and presumed no
one would care to look at the public record on account of the large number of cases
filed in the district courts.

ARGUMENT

[...] "traditionally kept secret" exception. This phrase is a term of art specific to
the right of access; a class of documents is covered by that term if there is
"neither a history of access nor an important public need justifying access.
Times Mirror, 873 F.2d at 1219 (emphasis added)"

- KAMAKANA v. City and County of Honolulu, Court of Appeals, 9th Circuit 2006

at [13]

In general, "compelling reasons" sufficient to outweigh the public's interest in
disclosure and justify sealing court records exist when such "court files might
have become a vehicle for improper purposes,"

- Id at [2]

Cases prosecuted to subject citizens to involuntary mental health treatments always

Petition, pg 2

 

 
Case 3:19-cv-08086-GMS--JZB Document1 Filed 03/25/19 Page 3 of 3

fall under the “traditionally kept secret” exception to public access.

Under the “compelling reasons standard”, Knochel offers the following arguments:
« Mihaylo specifically asked Knochel to make no further efforts to convince the
people she has to deal with on a day-to-day basis of the errors of their ways,
but she gave specific permission to continue efforts in the federal courts. Her

only request is to avoid public attention for her predicament.

* Mihaylo’s captor Amy Fackrell is familiar with the court system and PACER, on
account of having been a practicing criminal defense attorney. Knochel
believes that Fackrell has no intention of ever releasing Mihaylo as long as

Mihaylo’s family has the ability to pay for Fackrell’s services.

* Filing this motion publicly would possibly subject Mihaylo to further
unjustified retaliation from her captors.
CONCLUSION

For the foregoing reasons the Petitioner’s Motion to File Petition Under Seal should

 

be granted.
Date: [Inaccessible]
Emily Noelle Mihaylo
‘ —_ : So
fx . ae ‘
Date: : \e~ oe fe, ach»

 

James Joseph Knochel
1100 W Valley View Rd
Prescott, AZ 86303

Petition, pg 3

 
